Title: From George Washington to Tench Tilghman, 29 July 1784
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon July 29th—84.

Your favor by Captn Bradstreet came to hand too late in the Afternoon of yesterday to send up for the Carpenter. The bearer now comes for him. Be so good as to let me know the amount of the expences you may have been at, on his acct, and I will thankfully repay them at meeting, or before, if an oppertunity presents. With sincere esteem & regard I am—Dear Sir Yr Most Obedt Servt

Go: Washington

